UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------x
CAN’T STOP PRODUCTIONS, INC.,
                                                                            OPINION & ORDER
                                            Plaintiff,                    ADOPTING REPORT &
                                                                           RECOMMENDATION
                          - against -
                                                                           No. 17-CV-6513 (CS)
SIXUVUS, LTD., ERIC ANZALONE, ALEXANDER
BRILEY, FELIPE ROSE, JAMES F. NEWMAN,
RAYMOND SIMPSON and WILLIAM WHITEFIELD,

                                             Defendants.
----------------------------------------------------------------------x

Appearances:

Stewart L. Levy
Eisenberg Tanchum & Levy
White Plains, New York
Counsel for Plaintiff

Karen L. Willis d/b/a Harlem West Entertainment
San Diego, California
Plaintiff-Intervenor Pro Se

Sarah M. Matz
Gary Adelman
Adelman Matz P.C.
New York, New York
Counsel for Defendants Sixuvus, Ltd., Eric Anzalone, Alexander Briley,
James F. Newman, Raymond Simpson and William Whitefield

Eric I. Abraham
Hill Wallack LLP
Princeton, New Jersey
Counsel for Defendant Felipe Rose

Seibel, J.

        Before the Court are the objections of Sixuvus, Ltd., Eric Anzalone, Alexander Briley,

James Newman, Raymond Simpson, William Whitefield (collectively the “Sixuvus

Defendants”), (Doc. 185), and Felipe Rose, (Doc. 189), (collectively “Defendants”) to
Magistrate Judge Lisa Margaret Smith’s Report and Recommendation, (Doc. 183 (“R&R”)),

recommending that this Court deny Defendants’ motion to enforce a settlement agreement, (Doc.

149). The parties’ familiarity with prior proceedings is presumed.

I.     LEGAL STANDARD

       A district court reviewing a report and recommendation “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1)(C). The district court “may adopt those portions of the report to which no ‘specific,

written objection’ is made, as long as the factual and legal bases supporting the findings and

conclusions set forth in those sections are not clearly erroneous or contrary to law.” Adams v.

N.Y. State Dep’t of Educ., 855 F. Supp. 2d 205, 206 (S.D.N.Y. 2012) (quoting Fed. R. Civ. P.

72(b)) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). “A party that objects to a report and

recommendation must point out the specific portions of the report and recommendation to which

they [sic] object.” J.P.T. Auto., Inc. v. Toyota Motor Sales, U.S.A., Inc., 659 F. Supp. 2d 350,

352 (E.D.N.Y. 2009). If a party fails to object to a particular portion of a report and

recommendation, further review thereof is generally precluded. See Mario v. P & C Food Mkts.,

Inc., 313 F.3d 758, 766 (2d Cir. 2002). The Court must review de novo any portion of the report

to which a specific objection is made. See 28 U.S.C. § 636(b)(1)(C); United States v. Male

Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). When a party makes only conclusory or general

objections, or simply reiterates the original arguments made below, a court will review the report

only for clear error. Alaimo v. Bd. of Educ., 650 F. Supp. 2d 289, 291 (S.D.N.Y. 2009).

“Furthermore, [even] on de novo review, the Court generally does not consider arguments or




                                                 2
evidence which could have been, but were not, presented to the Magistrate Judge.” United States

v. Vega, 386 F. Supp. 2d 161, 163 (W.D.N.Y. 2005). 1

II.      DISCUSSION

         Defendants contend that the parties reached a binding oral agreement during a settlement

conference before Judge Smith on March 28, 2018. Karen Willis d/b/a Harlem West

Entertainment (“Intervenor”), however, asserts that the oral agreement is not enforceable.

         “A trial court has inherent power to enforce summarily a settlement agreement when the

terms of the agreement are clear and unambiguous.” Omega Eng’g, Inc. v. Omega, S.A., 432

F.3d 437, 444 (2d Cir. 2005) (internal quotation marks omitted). “Such power is especially clear

where the settlement is reported to the court during the course of a trial or other significant

courtroom proceedings.” Id. (internal quotation marks omitted).

         “A settlement agreement is a contract that is interpreted according to general principles of

contract law.” Powell v. Omnicom, 497 F.3d 124, 128 (2d Cir. 2007). “Once entered into, the

contract is binding and conclusive.” Id. Indeed, “[w]hen a party makes a deliberate, strategic

choice to settle, a court cannot relieve him of that [] choice simply because his assessment of the

consequences was incorrect.” Id.; see Oparah v. N.Y.C. Dep’t of Educ., No. 12-CV-8347, 2015

WL 4240733, at *4 (S.D.N.Y. July 10, 2015) (“Once a court finds that parties reached a

settlement agreement, the prevailing view is that such agreement is binding on all parties, even if

a party has a change of heart between the time of the agreement . . . and the time it is reduced to

writing.”) (internal quotation marks omitted) (alteration in original) (collecting cases). 2



1
  No party objects to Judge Smith’s conclusion that the case should be restored to the calendar, thereby establishing
the Court’s jurisdiction over Defendants’ motion to enforce the settlement agreement. Because the factual and legal
bases supporting this conclusion are neither clearly erroneous nor contrary to law, I adopt Judge Smith’s
recommendation and direct the Clerk to restore the action to the calendar.
2
  While there is some evidence that Intervenor here had a change of heart, that fact is not relevant to the antecedent
question of whether there was a binding agreement in the first place.

                                                          3
        A.      Federal Common Law

        “To determine under federal common law whether the parties intended to be bound to an

oral . . . settlement agreement, courts in this Circuit apply the four-factor . . . test” announced in

Winston v. Mediafare Entertainment Corp., 777 F.2d 78 (2d Cir. 1985). Meltzer v. Stier, No. 15-

CV-6184, 2017 WL 5032991, at *4 (S.D.N.Y. Nov. 2, 2017); see Oparah, 2015 WL 4240733, at

*6. Those four factors include “(1) whether there has been an express reservation of the right not

to be bound in the absence of a writing; (2) whether there has been partial performance of the

contract; (3) whether all of the terms of the alleged contract have been agreed upon; and

(4) whether the agreement at issue is the type of contract that is usually committed to writing.”

Winston, 777 F.2d at 80. “No single factor is decisive, but each provides significant guidance.”

Ciaramella v. Reader’s Digest Ass’n, 131 F.3d 320, 323 (2d Cir. 1997). Here, Defendants object

to Judge Smith’s application of each of the Winston factors to the facts of this case and object to

her recommendation that this Court conclude that the Winston factors fail to support a finding

that the parties intended to be bound by the oral agreement reached during the March 28, 2018

settlement conference.

                1.       Express Reservation

        After weighing the statements the parties made (and did not make) at the March 28, 2018

settlement conference, as well as the draft agreements exchanged between the parties following

the March 28 conference, Judge Smith concluded that the first Winston factor militates against a

finding that the parties’ oral agreement is binding.

        Defendants first object to Judge Smith’s findings that the March 28 discussions “were

hardly a model of clarity” and included “statements . . . regarding conditions that would not be

fulfilled until a settlement agreement had been signed.” (R&R at 14.) She noted, for example,



                                                   4
that counsel for the Sixuvus Defendants said that Plaintiff and Sixuvus had agreed that Plaintiff

would remit a financial payment to Sixuvus “upon signing” or “within five days thereof.” (Doc.

151 (“Adelman Decl.”) Ex. 2 (“Tr.”) at 6.) Additionally, Judge Smith, in summarizing the terms,

stated that “with regard to the main photograph on social media sites[,] within 30 days of signing

the agreement, Sixuvus would produce one or more photos to defendant [sic] and the intervenor

for approval,” (id. at 27), and that “upon signing of the settlement agreement, the bonds [posted

by Intervenor and Defendants] should be released unconditionally,” (id. at 39).

       Defendants argue that Judge Smith failed to consider the entirety of the March 28

conference. But the aforementioned statements suggest that the parties contemplated that the

moment of signing, and not the March 28 oral agreement, would be the point when the

settlement would become binding. See, e.g., Ciaramella, 131 F.3d at 324 (provisions that

indicate the parties contemplated moment of signing as point when settlement would become

binding suggests no intent to be bound absent executed writing); Winston, 877 F.2d at 81

(contingency of payment on execution of agreement indicated parties were not bound until

written contract was executed). Although it is true that two of the three statements were made by

Judge Smith and not the parties themselves, given her instrumental role in facilitating the

settlement discussions, her comments concerning the settlement terms likely reflect (and cannot

be said to conflict with) the parties’ intentions, because no party objected or even questioned

why the signing of a written agreement was necessary to trigger the obligation(s) of any party.

       Other statements during the settlement talks confirm that the parties did not intend the

oral negotiation to be binding. As Judge Smith noted, at the conclusion of the conference,

counsel for the Sixuvus Defendants stated, “I’d like a conditional order of dismissal.” (Tr. at 49

(emphasis added).) This statement suggests that counsel (the same counsel who now seeks to



                                                 5
show that a binding oral agreement had been reached) understood that the settlement agreement

was not binding as of March 28, 2018. See Winston, 777 F.2d at 81; see also Johnson v.

Fordham Univ., No. 11-CV-4670, 2016 WL 450424, at *3 (S.D.N.Y. Feb. 4, 2016) (“[T]he

Second Circuit has made clear that the restoration provision weighs in favor of finding that any

agreement is not yet binding.”). Additionally, after the parties ostensibly had a deal, they

continued to discuss settlement terms, which further suggests that the parties did not intend for

the oral agreement to be binding. Indeed, after counsel for the Sixuvus Defendants received

authorization from his clients to agree to the settlement, the parties continued to discuss certain

terms – namely, the non-disparagement provision (including the time period for Defendants to

delete social media posts that disparage Village People featuring Victor Willis as well as the

extension of the provision to the social media pages operated by the individual members of

Sixuvus, not just the “Kings of Disco” social media pages) and the confidentiality of the

agreement (which, evidently, had not yet been discussed). (Tr. at 37-45, 47-49.) This discussion

was prompted by Intervenor, and neither Plaintiff nor Defendants suggested, let alone expressed,

that the deal was done and negotiations were over.

       Although the desire to memorialize an oral contract in a formal writing, without more,

does not demonstrate that an oral agreement is non-binding, and no party here made an express

reservation not to be bound prior to the execution of a written document, the absence of an

express reservation is not dispositive. Brown v. Cara, 420 F.3d 148, 154 (2d Cir. 2005);

Winston, 777 F.2d at 81. “[A] reservation of right not to be bound presumes that there is some

expression of commitment . . . . Where there is no language that may be read to bind the parties

to the ultimate goal, an explicit reservation would serve no purpose.” Brown, 420 F.3d at 154

(internal quotation marks and citation omitted).



                                                   6
       Here, neither the parties nor Judge Smith expressly addressed whether the oral agreement

was binding or enforceable, and I discern no clear agreement by any of the parties to be bound

by the terms discussed on the record at the March 28 conference. See Adjustrite Sys., Inc. v.

GAB Bus. Servs., Inc., 145 F.3d 543, 549 (2d Cir. 1998) (absence of express statement that

preliminary agreement is binding and absence of express manifestation to be bound support

conclusion that agreement was not binding); Pullman v. Alpha Media Publ’g, Inc., No. 12-CV-

1924, 2014 WL 5043319, at *10 (S.D.N.Y. Mar. 14, 2014) (clear that all parties intended to be

bound by terms stated on record where court explained that agreement was oral but enforceable

and no party indicated desire not to be bound absent signed writing), adopted as modified, 2014

WL 5042250 (S.D.N.Y. Sept. 10, 2014), aff’d, 624 F. App’x 774 (2d Cir. 2015); Lindner v. Am.

Express Corp., No. 06-CV-3834, 2007 WL 1623119, at *8 (S.D.N.Y. June 5, 2007) (“If the

defendants intended to establish the existence of a binding oral agreement at the March 29

conference, they should have requested that Judge Katz inquire more fully into the nature of Mr.

Lindner’s agreement, intent, and understanding, for example, inquiring whether Mr. Lindner[,

who was represented by counsel,] understood that by agreeing to the terms of the agreement he

was entering into a binding and enforceable agreement at th[at] moment . . . .”).

       Although Defendants emphasize that none of the parties’ statements during the March 28

conference are tantamount to an express reservation of an intention not to be bound absent a

written agreement, the first Winston factor also “requires the Court to determine whether the

language of the contract discloses an intention by the parties to be bound to the ultimate

objective.” Brown, 420 F.3d at 154; see Adjustrite Sys., Inc., 145 F.3d at 548-49. Judge Smith

thus properly considered not only the absence of any express reservation not to be bound absent




                                                 7
a written agreement, but also whether the parties’ statements revealed an intention to be bound

by the oral discussion.

        Furthermore, near the end of the conference, when the parties discussed obtaining the

transcript of the proceeding, Intervenor continued to ask questions about the non-disparagement

provision and counsel for the Sixuvus Defendants said, “Everything that we agreed to is in the

record. . . . Let’s just get the record and we can move[] from there.” (Tr. at 46-47.) Intervenor

responded, “If they don’t do that, I’m not agreeing to this,” (id. at 47), which further indicates

that there were further matters to address and that Intervenor did not assent to be bound by the

oral discussion, particularly in the absence of any request by Defendants or Plaintiff that Judge

Smith inquire into Intervenor’s understanding as to whether the oral agreement was binding.

        Defendants further object to Judge Smith’s finding that the draft agreements exchanged

between the parties implied a desire not to be bound in the absence of a signed, written

agreement. They also object to her reliance on that finding. They contend that Judge Smith

ignored that the drafts mirror the terms discussed at the March 28 conference. 3 Judge Smith did

not err in relying on the parties’ conduct after the March 28 conference. “Even where there is no

explicit reservation by the parties not to be bound until execution of a written agreement, the

parties’ language and conduct can nevertheless imply the existence, or absence, of such intent.”

In re Motors Liquidation Co., 580 B.R. 319, 345 (Bankr. S.D.N.Y. Jan. 18, 2018) (emphasis

omitted) (collecting cases); see Lindner, 2007 WL 1623119, at *6 (“Although th[e first] factor is

phrased in terms of ‘express’ reservations, courts – including the court in Winston – also analyze

whether the particular facts and circumstances of the case – such as the nature of the negotiations


3
  Defendants also argue Judge Smith ignored that the settlement was already binding before any draft agreements
were exchanged and assert that any revisions to the drafts were merely minor or technical. The first argument begs
the question and therefore is rejected. The second argument will be addressed in connection with the third Winston
factor.

                                                         8
or the language of any draft agreements – demonstrate an implied reservation of the right not to

be bound until the execution of a written agreement.”).

         I agree with Judge Smith that there is evidence suggesting a desire not to be bound in the

absence of a signed written agreement. For example, the first two drafts of the payment

provision of the agreement condition payment “[u]pon full execution of this Agreement.”

(Adelman Decl. Ex. 3 ¶ 8; id. Ex. 4 ¶ 9.) Drafts of other provisions, including the provisions

pertaining to the return of bonds, the filing of dismissal papers, and the main photograph to be

displayed on the Sixuvus Defendants’ social media sites likewise are expressly conditioned on

the execution of a written agreement. Additionally, in emails exchanged between the parties,

Plaintiff’s counsel twice reserved the right to make further changes and comments on behalf of

Plaintiff and/or Intervenor. (Id. Ex. 3 at 1; id. Ex. 5 at 1.) Although these reservations were

made after the March 28 conference, they nevertheless are consistent with an understanding that

the agreement was not yet binding. See Lindner, 2007 WL 1623119, at *7 (“Implicit in the

reservation of the right to modify the language of the agreement is the reservation of the right not

to be bound until all of the terms of the agreement, including any minor or technical details, are

fully resolved.”). Accordingly, I conclude that the parties’ post-March 28 negotiations reinforce

the conclusion that the parties contemplated the moment of signing as the point when the

settlement agreement would become binding. See CAC Grp. Inc. v. Maxim Grp. LLC, 523 F.

App’x 802, 804 (2d Cir. 2013) (summary order) (citing Ciaramella, 131 F.3d at 324). 4




4
  Defendants also object to Judge Smith’s reliance on certain cases that they contend are factually distinguishable.
But Judge Smith cited those cases for general legal propositions, none of which Defendants appear to dispute. It is
entirely unclear why factual distinctions would render erroneous Judge Smith’s reliance on those cases for those
propositions.

                                                          9
       The first Winston factor, which is the most important, Adjustrite Sys., Inc., 145 F.3d at

549, therefore supports the conclusion that the March 28, 2018 oral agreement was not a fully

binding agreement.

               2.     Partial Performance

       Judge Smith found that the second Winston factor was neutral at best with respect to the

existence of a binding settlement because (1) the drafting of a written settlement agreement does

not constitute partial performance where, as here, there was no agreement among the parties that

one of them would be responsible for drafting such a document, (2) the fact that the parties did

not resume active litigation was a neutral consideration, and (3) the parties disagree over whether

the Sixuvus Defendants partially performed their obligation to delete posts concerning Victor

Willis’s 2017 Australia tour from their Facebook account. (See R&R at 21-24.) Defendants

object to each of Judge Smith’s findings.

       “‘Partial performance is an unmistakable signal that one party believes there is a contract;

and the party who accepts the performance signals, by the act, that it also understands a contract

to be in effect.’” Goldstein v. Solucorp Indus., Ltd., No. 11-CV-6227, 2017 WL 1078739, at *8

(S.D.N.Y. Feb. 10, 2017) (alteration omitted) (quoting R. G. Grp., Inc. v. Horn & Hardart Co.,

751 F.2d 69, 75-76 (2d Cir. 1984)). “When analyzing partial performance, courts look to

whether any of the terms agreed to in settlement discussions have been performed.” Id.

       Defendants contend that the circulation of draft agreements supports enforceability. But

as Judge Smith correctly stated, one party’s drafting of a written agreement does not constitute

partial performance where one party’s drafting of the settlement was not a term of the oral

agreement. See Stewart v. City of N.Y., No. 15-CV-7652, 2017 WL 4769396, at *3 (S.D.N.Y.

Oct. 20, 2017), report and recommendation adopted, 2017 WL 5897442 (S.D.N.Y. Nov. 29,



                                                10
2017); Johnson, 2016 WL 450424, at *4. Here, the discussion on March 28 did not address

drafting. That the parties thereafter circulated drafts therefore does not demonstrate partial

performance.

         Defendants further argue that the failure to resume active litigation is a neutral

consideration only where there is an absence of evidence of partial performance of any terms of

the settlement. Thus, Defendants’ objections to the second and third rationales articulated by

Judge Smith rise and fall with the determination of whether Defendants have partially performed

their obligations under the contract. They contend that they have partially performed by

removing social media posts regarding Village People featuring Victor Willis, especially those

concerning their 2017 tour in Australia.

         Defendants have adduced some evidence of partial performance of their obligation to

remove disparaging posts concerning Village People featuring Victor Willis and the Australia

tour. At the March 28 conference, Intervenor represented that the Sixuvus Defendants had

published disparaging posts about that tour on their Facebook page and that Intervenor wanted

them removed. (See Tr. at 30-31.) Although her references to these posts did not include many

details, at one point she referenced posts made in September 2017. (See id. at 36.) The Sixuvus

Defendants have submitted screenshots from May 2018 of their Facebook posts published

between August 25 and December 4, 2017, and none of their posts disparage or otherwise

mention Village People featuring Victor Willis or the Australia tour. (Adelman Decl. Ex. 10.) 5

Sixuvus’s posts from early August 2017, which Intervenor submitted to the Court in connection



5
  Although there are no disparaging posts by the Sixuvus Defendants, I agree with Judge Smith that there does
appear to be a comment on one of Sixuvus’s posts (presumably from a fan) about Victor Willis that at least arguably
should have been deleted. (Adelman Decl. Ex. 10 at 2-3.) I further note that the screenshots indicate that there exist
other comments to many of Sixuvus’s posts. The content and authors of those posts have not been provided to the
Court.


                                                         11
with another motion in December 2017, (Docs. 110-3, 110-4), also no longer appear on

Sixuvus’s site. 6 Further, although Defendants’ evidence would have been more compelling had

they included with their submission screenshots of the posts to which Intervenor was referring,

Intervenor has not submitted screenshots of posts by the Sixuvus Defendants that she contends

are disparaging.

        Accordingly, I conclude that there is evidence that the Sixuvus Defendants have partially

performed. I note, however, that this factor has “the least sway,” United States v. U.S. Currency

in the Sum of Six Hundred Sixty Thousand, Two Hundred Dollars ($660,200.00), More or Less,

423 F. Supp. 2d 14, 28 (E.D.N.Y.), adhered to in part on reconsideration, 429 F. Supp. 2d 577

(E.D.N.Y. 2006), aff’d, 242 F. App’x 750 (2d Cir. 2007), particularly where, as here, the

evidence demonstrates partial performance only on the part of the party seeking enforcement of

the oral agreement and the partial performance at issue did not, as Defendants acknowledge,

require acceptance on the part of Intervenor. See Ciaramella, 131 F.3d at 325 (second Winston

factor “is whether one party has partially performed, and that performance has been accepted by

the party disclaiming the existence of an agreement”) (emphasis added).

                3.       Terms Remaining to Be Negotiated

        Upon finding that the parties had not agreed on a time period for providing notice and an

opportunity to cure with respect to the non-disparagement provision of the agreement and that

the different iterations of the written settlement evinced more than just minor or technical

changes to that provision, Judge Smith determined that the third Winston factor weighs against a

conclusion that the oral agreement is binding. (See R&R at 24-27.) Defendants object, arguing

that the parties agreed to all of the material terms, including a non-disparagement clause, at the


6
  See Kings of Disco (@OfficialKingsOfDisco), Facebook, https://www.facebook.com/OfficialKingsOfDisco (last
visited Mar. 11, 2019).

                                                    12
March 28 conference, that the specific time for notice and an opportunity to cure was not a

material provision, and that Intervenor’s sudden change of heart does not affect the

enforceability of the oral agreement.

       The Second Circuit has “held that even ‘minor’ or ‘technical’ changes arising from

negotiations over the written language of an agreement can weigh against a conclusion that the

parties intended to be bound absent a formal writing.” Powell, 497 F.3d at 130 (quoting

Winston, 777 F.2d at 82-83). “Such changes are relevant, however, only if they show that there

were points remaining to be negotiated such that the parties would not wish to be bound until

they synthesized a writing ‘satisfactory to both sides in every respect.’” Id. (quoting Winston,

777 F.3d at 81); see Shinhan Bank v. Lehman Bros. Holdings Inc. (In re Lehman Bros. Holdings

Inc.), 739 F. App’x 55, 57 (2d Cir. 2018) (summary order) (“The third prong of the Winston

framework asks whether there was literally nothing left to negotiate or settle, so that all that

remained to be done was to sign what had already been fully agreed to.”) (internal quotation

marks omitted).

       For substantially the reasons articulated by Judge Smith, I agree that the March 28

discussions left open for negotiation the time period for providing notice and an opportunity to

cure with respect to the deletion of disparaging posts from social media. In their objections,

Defendants mischaracterize Intervenor’s statements. They contend that “after the 10-15 day time

frame was proposed, Intervenor stated she did not want to get caught up in that.” (Doc. 185 at

21.) But Intervenor actually stated, “I don’t want to get caught in (indiscern[i]ble) disparaging,”

after Judge Smith provided a lengthy discussion of how it can be difficult to determine what

constitutes disparagement. (Tr. at 34.) The Court understands Intervenor to have stated that she

did not want to get caught in what it means to be disparaging. As further evidence that



                                                 13
Intervenor “[c]learly . . . agreed to the time frame proposed,” Defendants point to a back-and-

forth between them and Intervenor during which Intervenor demanded that Defendants remove

all posts related to Village People featuring Victor Willis or the Australia tour, counsel for the

Sixuvus Defendants said his clients would agree to that provided that the obligation was

reciprocal, and Intervenor responded, “I will agree to that. Absolutely.” (Tr. at 34-37.) But her

assent was clearly to the reciprocal nature of the obligation, not to any timeframe. That

provision remained open, as further illustrated by Intervenor’s subsequent statements:

               [T]hey’re going to agree that they’re not going to allow any future posts.
               And then I say the best way to do this is just to say, look, we’re not going
               to allow critiquing of their performance, they’re not – they’re going to delete
               it. So I just want to make sure that th[e] deletions is [sic] going to occur
               right away.

(Tr. at 42 (emphasis added).) That the draft settlement agreements exchanged following the

conference differed significantly with respect to this term, (compare Adelman Decl. Ex. 3 ¶ 7(b)

(Plaintiff and Intervenor proposing two days to cure), with id. Ex. 4 ¶ 8(b) (Defendants

proposing ten days to cure)), further confirms that the parties had not reached agreement on all

terms of the settlement at the March 28 conference. See Ciaramella, 131 F.3d at 325.

       In light of the foregoing, it is apparent that the parties never agreed to a timeframe and

that that term was material to the agreement. “That these . . . ‘passed by’ points of disagreement

may in the long view be fairly characterized as minor or technical does not mean that a binding

contract was formed prior to the time that they were finally worked out.” Winston, 777 F.2d at

82. Accordingly, the third Winston factor weighs against a finding that the oral agreement is

binding.




                                                 14
               4.      Typicality of Written Agreement

       Judge Smith further determined that the fourth factor weighed against a finding that the

oral agreement is binding because some terms were not to be fulfilled until a settlement

agreement had been signed, at least one term was not agreed upon by the parties, and the

agreement is sufficiently complex that it is the kind typically reduced to writing. (R&R at 27-

29.) In objecting to these findings, Defendants contend that the terms of the agreement were not

complex and were sufficiently explained, which weighs in favor of enforceability of the oral

agreement.

       Defendants’ objections are without merit. Although the oral agreement was not the most

complex that can be imagined, it was sufficiently complicated and detailed that it is of the kind

typically reduced to a writing. For example, it included specific conditions concerning the

incorporation of Village People songs into Sixuvus’s performances that varied depending on the

length of the performance; requirements for costuming for live performances and for marketing

and promotion; and other provisions, including social media and non-disparagement stipulations,

all of which last in perpetuity. The parties also expressly contemplated that issues might arise in

the future and thus that court intervention might be required. That the issues negotiated as a

whole are not overly complex is not dispositive. See Ciaramella, 131 F.3d at 326 (fourth

Winston factor weighed against a finding that an agreement was binding where the agreement

was not complicated but spanned eleven pages of text and contained a non-disparagement

condition as well as numerous provisions that applied in perpetuity); Winston, 777 F.2d at 83

(absence of complexity does not mean the agreement was not the type that generally requires

written contract). But in any event this agreement is far more complex than the typical

settlement placed on the record, where the defendant agrees to pay X dollars and the plaintiff



                                                15
agrees to discontinue the case and execute a general release. Additionally, as discussed above, at

least one material term was not agreed upon by all the parties and thus the settlement discussions

on the record did not function in a manner akin to that of a memorialized writing, which counsels

against a finding that the parties intended to be bound by the oral agreement. See Powell, 497

F.3d at 131. Consequently, the fourth factor weighs against a finding that the oral agreement is

binding.

                                               ***

       In sum, three factors, including the first factor (which is the most important), weigh

against enforceability and the second factor (which is the least important) weighs in favor of

enforceability. In light of the foregoing, and on balance, having considered the Winston factors,

I conclude on de novo review that the parties did not intend to be bound by the oral agreement

reached at the March 28 settlement conference, and that the settlement therefore cannot be

enforced.

       B.      New York Law

       Judge Smith also considered the enforceability of the oral agreement under New York

law and found that the recitation of the terms in open court was insufficient to bind the parties.

(R&R at 12, 29.) Defendants object on the ground that New York law does not apply where the

action is based on federal trademark law. Defendants also contend that the agreement is

enforceable under New York law, although their argument on this point is not entirely clear. For

substantially the same reasons articulated by Judge Smith, I conclude that even if New York law

applies, the parties’ oral agreement is not enforceable under New York law. See Ciaramella, 131

F.3d at 322 (“[T]here is no material difference between the applicable state law or federal

common law standard”).



                                                 16
III.   CONCLUSION

       Accordingly, Judge Smith’s Report and Recommendation is ADOPTED in all respects

except her application of the second Winston factor. The Clerk of Court is respectfully directed

to restore this action to the calendar and terminate the pending motion. (Doc. 149.)

       The parties are directed to appear for a status conference on April 17, 2019, at 10:00 a.m.

By April 12, 2019, they should submit a joint status letter stating their views as to next steps.

SO ORDERED.

Dated: March 13, 2019
       White Plains, New York

                                                      _____________________________
                                                          CATHY SEIBEL, U.S.D.J.




                                                 17
